DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 18 and 21 are objected to because of the following informalities:  
In line 2 of claim 18, “the accommodation region” should be changed to “an accommodation region”. 
In line 3 of claim 18, “the first sheath” should be changed to “the first sheath of the at least two sheaths” or similar in order to clarify it is one of the previously recited at least two sheaths. 
In line 5 of claim 18, “the second sheath” should be changed to “the second sheath of the at least two sheaths” or similar in order to clarify it is one of the previously recited at least two sheaths. 
Claim 21 should include a “.” at the end of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the radially collapsed condition” in line 3. There is insufficient antecedent basis for this limitation in the claims. Claim 4 recites a radially collapsed configuration of the interface member but claim 5 does not depend from claim 4.
Claim 10 recites “said elements” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims. Claim 8 recites an element but claim 10 does not depend from claim 8.
Claim 12 recites “the holder… defining an exposed engagement region for engaging at least a portion of the collapsed prosthetic heart valve”. Claim 7 previously recited “the holder includes an engagement region for engaging at least a portion of the prosthetic heart valve”. IT is unclear if claim 12 is intending to recite an additional engagement region and portion of the heart valve or if it is referring to the same elements as claim 7. 
Claim 13 recites “at least some of the elements” in lines 1-2. There is insufficient antecedent basis for “the elements” in the claims
Claim 15 recites “at least one of the elements” in lines 1-2. There is insufficient antecedent basis for “the elements” in the claims.
Claim 16 recites “the elements” in line 1. There is insufficient antecedent basis for “the elements” in the claims.
Claim 17 recites “the elements” in line 2. There is insufficient antecedent basis for “the elements” in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8 and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dwork et al. (US 2011/0098805) in view of Lombardi et al. (US 2013/0274870).
	Regarding claim 2, Dwork et al. discloses a delivery catheter (50, FIG 2A-2B and 7-11B) for a prosthetic heart valve (30, paragraph [0036]), the valve expandable from a collapsed condition for delivery (FIG 7) to an expanded condition for implantation (FIG 11B), the delivery catheter comprising: a holder (56, FIGs 7, 11A, 11B, paragraph [0038-0039, 0044, 0051] for engaging the valve in the collapsed state of the valve (Paragraph [0038]); a sheath (62, FIGs 7-11B) translatable with respect to the holder (Paragraphs [0038-0040]) between a first position in which the sheath surrounds at least a first portion of the holder (FIG 7), and a second position in which the sheath does not surround the first portion of the holder (FIG 11B); and an interface member (58, paragraphs [0048-0053], FIGs 6A-6B and 11A-11B) biased towards a radially expanded condition (Paragraph [0050]) for (i) bridging a gap between the holder and the sheath when in the second position (FIG 11B shows that in the second position, interface member 58 is position in the gap or space between 56 and 62), and/or (ii) defining a generally smooth interface surface between the holder and the sheath when in the second position (As shown in FIG 11B, the curvature of members 152 of the interface 58 provide a generally smooth interface surface between 56 and sheath 62).  
Dwork et al. is silent regarding the sheath translating in a distal direction of the delivery catheter when moving from the first position to the second position. 
However, Lombardi et al. teaches a delivery catheter (12) for a heart valve (10) having a holder (24, paragraph [0143]) and a sheath (Split sheath 20, 22), wherein the sheath translates distally from a first position (FIG 1) wherein the valve and holder are surrounded by the sheath and a second position (FIG 3) wherein at least a portion of the stent and holder are not surrounded by the sheath (Paragraph [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the sheath of Dwork et al. to be a split sheath, as taught by Lombardi, for the purpose of achieving the predictable result of releasably retaining a self-expanding stent/valve. Further, it is commonly known in the art that a proximally retractable sheath and a split sheath are interchangeable and would achieve the same affect. In the device as modified, the interface member and holder would operate as intended because the proximal half of the sheath is being retracted and a distal end of the sheath would be translated in a distal direction, meeting the limitation of the claim.
Regarding claim 3, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 2. Dwork further discloses the interface member is associated with the holder (Paragraphs [0048 and 0051] disclose the interactions between 58 and 56. 58 is slidably disposed with respect to 56 but is also connected through various mechanical contacts. This relationship is interpreted as being “associated with”).  
Regarding claim 4, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 2. Dwork further discloses the interface member is compressible to a radially collapsed condition in order to fit within the sheath when the sheath is in the first position (FIG 7 shows the first position wherein members 152 of the interface member are straightened to fit within the sheath, paragraphs [0050 and 0053]).  
Regarding claim 5, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 2. Dwork further discloses the interface member has a generally bulbous shape in the radially expanded condition (FIGs 11A-11B show the generally bulbous shape of 58), and a less bulbous shape in the radially collapsed condition (When members 152 are straightened to fit within the sheath, they are understood to have a “less bulbous shape”, FIG 7, paragraphs [0050 and 0053]).  
Regarding claim 6, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 2. Dwork further discloses the interface member has a cage structure comprising a plurality of struts (FIG 10B shows what is interpreted as a cage structure defined by struts 152. Paragraph [0050] discloses the use of three or more struts 152, which form the cage structure).  
Regarding claim 7, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 2. Dwork further discloses the holder includes an engagement region (Outer surface of 102 that comprises indentations 106, FIGs 3A-3C) for engaging at least a portion of the prosthetic heart valve for restraining axial displacement of the prosthetic valve in at least one axial direction of the catheter when the valve is in the collapsed condition around the holder (Paragraph [0044] discloses the features 106 of the engagement region engage protrusions of the valve for restraining its movement in the collapsed delivery configuration).  
Regarding claim 8, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 7. Dwork further discloses the engagement region of the holder comprises one or more male and/or female engagement regions (Indentations 106 are interpreted as female engagement regions) for mating and/or interlocking engagement with the prosthetic valve (The indentations receive projections of the valve to mate/interlock the holder with the valve, paragraph [0044]), and wherein the engagement region, and an element defining a stop surface (The distal end of 154 is interpreted as a stop surface because it provides a blunt surface that would stop movement when it abuts at least some other element or surface) associated with the engagement region, are relatively movable with respect to each other (Paragraphs [0048 and 0051-0053] disclose the interactions between 154 and 56. 154 is slidably disposed with respect to 56 but is also connected through various mechanical contacts. This relationship is interpreted as being “associated with” and also movable relative to each other.  
Regarding claim 18, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 2. The device as modified by Lombardi further discloses the catheter comprises at least two sheaths over the accommodation region of the expandable prosthetic valve (The device as modified has two sheath components that each translate in a proximal or distal direction), wherein the first sheath is the sheath that translates in the distal direction of the delivery catheter when moving from the first position to the second position (Lombardi discloses sheath 20 which is interpreted as the first sheath, translates in the distal direction, FIG 3, paragraph [0139]); and the second sheath is translatable in opposite proximal direction to its open position (Lombardi discloses sheath 22 which is interpreted as the second sheath, translates in the proximal direction, FIG 2, paragraph [0139])  
Regarding claim 19, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 18. The device as modified by Lombardi further discloses the first and second sheaths have the same inner diameter and/or the same outer diameter (Lombardi: paragraph [0141]).  
Regarding claim 20, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 18. The device as modified by Lombardi further discloses the first and second sheaths are configured not to overlap each other (Lombardi: paragraph [0141]).  
Regarding claim 21, Dwork/Lombardi disclose the invention substantially as claimed, as set forth above for claim 2. Dwork further discloses combination of (System 200) a delivery catheter of claim 2 (As outlined above for claim 2), and an expandable prosthetic valve for delivery by the catheter (FIG 7 shows the combination of the delivery device with an expandable prosthetic valve 30, paragraph [0055]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,285,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claim recite additional features plus all features of the application claim, therefore the application claim is anticipated.
Claims 3, 4, 5, 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 16, 18 respectively of U.S. Patent No.  10,285,811 in view of Lombardi et al. (US 2013/0274870). The claims of the patent disclose each limitation of the application claims except for the sheath translating in a distal direction to the second position. However, Lombardi et al. teaches a delivery catheter (12) for a heart valve (10) having a holder (24, paragraph [0143]) and a sheath (Split sheath 20, 22), wherein the sheath translates distally from a first position (FIG 1) wherein the valve and holder are surrounded by the sheath and a second position (FIG 3) wherein at least a portion of the stent and holder are not surrounded by the sheath (Paragraph [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the sheath of Dwork et al. to be a split sheath, as taught by Lombardi, for the purpose of achieving the predictable result of releasably retaining a self-expanding stent/valve. Further, it is commonly known in the art that a proximally retractable sheath and a split sheath are interchangeable and would achieve the same affect. In the device as modified, the interface member and holder would operate as intended because the proximal half of the sheath is being retracted and a distal end of the sheath would be translated in a distal direction, meeting the limitation of the claim.
Claims 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.  10,285,811 in view of Lombardi et al. (US 2013/0274870) and in view of Dwork et al. (US 2011/0098805). The claim of the patent discloses each limitation of the application claims except for the sheath translating in a distal direction to the second position. However, Lombardi et al. teaches a delivery catheter (12) for a heart valve (10) having a holder (24, paragraph [0143]) and a sheath (Split sheath 20, 22), wherein the sheath translates distally from a first position (FIG 1) wherein the valve and holder are surrounded by the sheath and a second position (FIG 3) wherein at least a portion of the stent and holder are not surrounded by the sheath (Paragraph [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the sheath of Dwork et al. to be a split sheath, as taught by Lombardi, for the purpose of achieving the predictable result of releasably retaining a self-expanding stent/valve. Further, it is commonly known in the art that a proximally retractable sheath and a split sheath are interchangeable and would achieve the same affect. In the device as modified, the interface member and holder would operate as intended because the proximal half of the sheath is being retracted and a distal end of the sheath would be translated in a distal direction, meeting the limitation of the claim.
The patent claims further fails to teach an interface member biased towards a radially expanded condition for (i) bridging a gap between the holder and the sheath when in the second position, and/or (ii) defining a generally smooth interface surface between the holder and the sheath when in the second position. However, Dwork et al. teaches a delivery catheter (50, FIG 2A-2B and 7-11B) for a prosthetic heart valve (30, paragraph [0036]), the valve expandable from a collapsed condition for delivery (FIG 7) to an expanded condition for implantation (FIG 11B), the delivery catheter having an interface member (58, paragraphs [0048-0053], FIGs 6A-6B and 11A-11B) biased towards a radially expanded condition (Paragraph [0050]) for (i) bridging a gap between the holder and the sheath when in the second position (FIG 11B shows that in the second position, interface member 58 is position in the gap or space between 56 and 62), and/or (ii) defining a generally smooth interface surface between the holder and the sheath when in the second position (As shown in FIG 11B, the curvature of members 152 of the interface 58 provide a generally smooth interface surface between 56 and sheath 62).  
Therefore, it would have been obvious to modify the device of the patent claim/Lombardi to comprise the interface member, for the purpose of easing the transition between the holder and the sheath as the valve is deployed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771